Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 14 March 2022 has been entered. Claims 1-5 and 7-10 are now pending in the application.
The replacement sheet for Figure 3B is acceptable. Applicants amendments to the claims to address the drawing objections are acceptable. Therefore, the drawing objection has been withdrawn. 
Amendments to the claim 1 to overcome the informalities are acceptable. Therefore, claim objections have been withdrawn.
Applicant’s arguments, see Page 8, filed 14 March 2022, with respect to rejection under U.S.C 112(b) have been fully considered and are persuasive. The rejection under 35 U.S.C. 112(b) of claims 1-10 has been withdrawn.  Amendments to claims 1-5 and 7-10 have overcome most of the 35 U.S.C. 112(b) rejections. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant's arguments filed on 14 March 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 9, fifth paragraph that “the cited references, taken alone or in combination, fail to suggest or teach the above-recited limitations. In addition, with the teaching of identical core-head members in this application, the sand is much easier to be expelled from the casting frame. Therefore, the outstanding 103 rejections upon claim 1 shall now be removed". Examiner respectfully submits that Lin teaches in Fig. 2 and para. [0037] that a first tube 136 and a second tube 138 and are respectively connected to the first opening 118 and the second opening 120, so that the cooling fluid F can enter the flow passage assemblies either through the first tube 136 or the second tube 138, in which one of ordinary skill in the art would have thought that using identical core-heads 136 and 138 would not impede the fluid flow through the passage assembly and hence it meets the claim limitation of “wherein plurality of core-head members are identical to each other” recited in the amended claim 1, lines 5-6.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., identical core-head members in this application, the sand is much easier to be expelled from the casting frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 line 3: “(a) introducing a sand core” should read -- (a) providing a sand core --
Claim 1 lines 20-21: “form a closed-type and liquid-cooling” should read -- form a closed-type liquid-cooling --
Claim 8 line 2: “manufacturing a closed-type and liquid-cooling” should read -- manufacturing a closed-type liquid-cooling --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20120169157) in view of Li (CN 107685143).
Regarding claim 1, Lin teaches,
[AltContent: textbox (connected middle section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (main portion)][AltContent: arrow][AltContent: textbox (terminal section)][AltContent: textbox (initial section)][AltContent: arrow]   
    PNG
    media_image1.png
    450
    348
    media_image1.png
    Greyscale

Modified Fig. 4, Lin
A method for manufacturing a closed-type liquid-cooling motor frame (water-cooled motor system 100 comprises a cooling module 140, Fig. 2, para. [0026]), comprising the steps of: 
(a) a main portion (flow passage assemblies 110, Fig. 4, see modified Fig. 4 Lin above) and a plurality of core-head members (136 and 138, Fig. 2) connected with the main portion wherein the plurality of core-head members (see 136 and 138, Fig. 2) are identical to each other; 
b) wherein a first (102, Fig. 2) and a second end (104, Fig. 2), the first end has a first-end inner wall (see modified Fig. 3 below, para. [0028]), the second end has a second-end inner wall the main portion forms a closed water channel (passage assembly 110 comprises a first flow passage 112 and a second flow passage 114, Fig. 4, para. [0033]) between the first-end inner wall and the second-end inner wall, and the plurality of core-head members form individually a water inlet (first tube 136, the cooling fluid F can enter the flow passage assemblies either through the first tube 136 or the second tube 138, para. [0037]), a water outlet (138) and a plurality of sand-expelling holes at the first end (see openings 226, 228, 118, 120, Fig. 6);

Lin does not teach introducing a sand core or performing a frame casting or expelling sand or pressurizing a fluid to remove rest of the sand core or locking the plurality of sand-expelling holes using bolts. However, Li teaches a water-cooled motor shell casting method including the steps of forming sand core, and aluminum alloy low-pressure casting in which, 
		(a) introducing a sand core (step 1, para. [0018] and [0036])
(b) performing a casting process to produce a frame casting (aluminum alloy low-pressure casting process, para. [0044])
(c) shaking the frame casting to expel at least a portion of the sand core from the closed water channel through the water inlet, the water outlet and the plurality of sand-expelling holes (the resin sand core is completely carbonized and broken, and the sand core is emptied to form a spiral water channel cavity, para. [0056]); 
(d) pressurizing a fluid into the closed water channel via the water inlet, and then the fluid carrying the rest of the sand core to leave the closed water channel via the plurality of sand-expelling holes and the water outlet (para. [0056]); and 
(e) providing a plurality of screw bolts to lock the plurality of sand-expelling holes to form a closed-type liquid-cooling motor frame (airtight and leak-proof, para. [0044]).
Li in para. [0056] teaches that the sand core has been emptied form the channel cavity after breaking it apart. Therefore, in view of the teachings of Li, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Lin to add a sand core casting method that reduces the complexity of manufacturing a liquid cooling motor shell.

Regarding claims 3-4, Lin further teaches,
[Claim 3] wherein the sand core comprises an initial section (first flow passage assembly 110', see modified Fig. 4 above, para. [0037]), a connected middle section (see modified Fig. 4 above) and a terminal section (110'', Fig. 4), and the connected middle section is located between the initial section and the terminal section (first flow passage 112 and the second flow passage 114 together form a U-shaped flow passage, see Figs. 4 and 5).

    PNG
    media_image2.png
    250
    467
    media_image2.png
    Greyscale

Fig. 5 Lin
[Claim 4] wherein the connected middles section comprises a plurality of axial extension sub-sections (112a and 114a, see Fig. 5 above) extending individually in an axial direction parallel to a central axis and a plurality of peripheral extension sub-sections (112b and 114b, Fig. 5, para. [0034]) extending individually by surrounding the central axis and each of the plurality of axial extension sub-sections and each of the plurality of peripheral extension sub-sections are connected staggeredly by an end-to-end manner (see Figs. 4 and 5).

Regarding claims 8-10, the claims are being construed as product-by-process claims and hence the “method of manufacturing” in claim 8 would not add a patentable weight. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
Regarding claim 8, Lin further teaches,
[AltContent: arrow][AltContent: textbox (flow passage (it is obvious that flow passage 116 includes inner wall and outer wall))][AltContent: arrow][AltContent: textbox (second end inner wall)][AltContent: arrow][AltContent: textbox (first end )][AltContent: textbox (first end inner wall)][AltContent: arrow]
    PNG
    media_image3.png
    593
    488
    media_image3.png
    Greyscale

Modified Fig. 3 Lin.
comprising the first-end inner wall (see modified Fig. 3 Lin above, the flow passage includes an inner wall and an outer wall) at the first end and the second-end inner wall at the second end (see Fig. 3), furnished with the closed water channel (cooling module 140, Fig. 2 including flow passage assemblies 110, 116, Fig. 4, para. [0028]), the water outlet (138, Fig. 2), the water inlet (136, Fig. 2) and the plurality of sand-expelling holes (openings 226, 228, 118 and 120, Fig. 6), the closed water channel being located between the first-end inner wall and the second-end inner wall, the water inlet, the water outlet and the plurality of sand-expelling holes being located at the first end and connected individually with the closed water channel; 
Lin does not teach plurality of screw bolts locking the plurality of sand-expelling holes. Li further teaches,
	the plurality of screw bolts, locking the plurality of sand-expelling holes (airtight and leak-proof, para. [0044]). Lin teaches openings 226, 228, 118 and 120 in Fig. 6, in which one of ordinary skill in the art would have thought that modifying the openings 226, 228, 118 and 120 in Fig. 6 as sand expelling holes would improve the sand expelling during the manufacturing of the motor shell. Therefore, in view of the teachings of Li, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Lin to add sand core casting method having a plurality of sand expelling openings 226, 228, 118 and 120 and to lock the sand-expelling holes with a plurality of screw bolts to provide airtight and leakproof sealing that improves the performance of a liquid cooling motor shell.

Regarding claims 9-10, Lin further teaches, 
[Claim 9] wherein the water inlet, the water outlet and the plurality of sand-expelling holes protrude individually from the closed water channel in respective directions away from the central axis (see Fig. 2).

[Claim 10] further comprising a plurality of heat-dissipation fins (102 and 104, increase the cooling efficiency of the cooling module 140, see para. [0030]) connected with an outer frame wall of the frame casting.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li as applied to claim 1 above, and further in view of Yu (CN 108173383).
Regarding claims 2 and 7, Lin is silent on tilting the frame casting to have the first end lower than the second end. However, Yu teaches, a liquid-cooled motor shell and sand core casting method in which, 
[Claim 2] between the step (c) and the step (d), further comprising a step (f) of tilting the frame casting to have the first end lower than the second end (the inlet and outlet respectively located at the liquid-cooled motor shell of two side, the inlet of this embodiment in the lower side, an outlet at the upper side, the actual application can be vice versa, para. [0069]).

[Claim 7] wherein the step (c) further comprises a step (c1) of tilting the frame casting to have the first end lower than the second end (see para. [0069] and then shaking the frame casting.

Though Yu is silent on a shaking the frame casting, it is evident that one of ordinary skill in the art would have thought that shaking enables the sand to expel through the holes. See for example, Yang (CN 104999051), para [0046], “rapidly cooling the automobile motor shell, and vibrating the automobile motor shell, the sand core collapsed into granules and flowed out.” Therefore, in view of the teachings of Yu, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Lin to place inlet and outlet of the liquid-cooled motor shell at two different levels so that it enables the sand to expel out during sand core casting that reduces the complexity of manufacturing the liquid cooling motor shell.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 would be allowable for disclosing a method of manufacturing a closed-type liquid cooling motor frame wherein the plurality of core-head members protrude individually from the initial section, the terminal section and the plurality of peripheral extension sub-sections in respective directions away from the central axis, the core-head member protruding from the initial section is to form the water inlet, the core-head member protruding from the terminal section is to form the water outlet, and the core-head members protruding individually from the corresponding peripheral extension sub-sections are to form the plurality of sand-expelling holes.

The prior art cannot be reasonably held to anticipate or teach a method of manufacturing of a closed-type liquid cooling motor frame in which the core-head members protruding individually from the corresponding peripheral extension sub-sections are to form the plurality of sand-expelling holes in conjunction with all of the limitations of claim 1.  Prior art of record Lin fails to teach a sand core or core-head members protruding individually from the corresponding peripheral extension sub-sections to form as sand-expelling hole. Though prior art of records Li and Yu teach a shell casting method using a sand core, Li or Yu does not teach any core-head members protruding to form a peripheral sub-section as a sand-expelling hole.  Therefore, claim 5 would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729